Exhibit 10.18
 
 
[f10k2009ex10viii_swissinso0.jpg]
+41 21 641 56 51
contact@swissinso.com 
www.swissinso.com



 
Contract for Consultancy Services
 
between
MICHEL GRUERING, Case postale 37, 1806 St Legier
 
And
 
SwissINSO SA, in Lausanne, Switzerland
 
It is agreed between parties above mentioned:
 
1. START DATE AND DURATION OF THE CONTRACT
 
1.1 The contract of consultancy starts on October 1st, 2009 and will expire on
March 31st, 2010. 1.2 It can be extended beyond expiry date when both parties
agree to it.
 
1.3 Causes of termination for fair reasons are reserved.
 
2. MISSIONS AND SCOPE OF WORK
 
The Consultant has the following missions:
 
2.1. STRATEGY: Elaboration of the strategic plan of the Company for 2010 in
collaboration with the CEO and the Marketing Manager. Presentation of said
strategic plan to the board of Directors in March 2010.
 
2.2. RESEARCH OF PARTNERS: Collaboration with the CEO to identify opportunities
of joint ventures, mergers, partnerships, technology transfers, or acquisitions,
and supervision of the execution of the approved transactions.
 
2.3. NETWORKING: Establish contacts with NGOs, promotion of the Company and its
products / solutions with these organizations with the aim of getting on the
accredited venders' list of their central purchasing agencies. Coordination of
contacts between the Company and NGOs at national and international level.
 
3. MONITORING AND RESULTS:
 
3.1 The Consultant will present to the directors an agenda of meetings to report
on his mission, and provide at the end of March 2010 a report on the concrete
results of his mission.
 
 

--------------------------------------------------------------------------------


 
 
    4. FEE
 
4.1 From October 1st, 2009 till March 31st, 2010, the total contractual amount
for the services of consultancy will be CHF 108'000 net, payable in six
installments of 18'000, the first one at the end of October 2009.
 
4.2 Expenses linked to the execution of the mandate are reimbursed against
respective invoices. Expenses for travel and lodging authorized before by the
general management will be reimbursed according to the policy of the Company.
Phone and car expenses incurred within the mandate will be reimbursed on a
monthly basis against invoices.
 
5. CONFIDENTIALITY
 
5.1 The Consultant agrees not to reveal or to disclose the Company's trade
secrets and/or intellectual property rights during the duration of his contract
and 1 year after its termination.
 
5.2 The Consultant agrees to keep strictly confidential the strategic
information to which he will have access in the course of his mandate.
 
6. WARRANTIES
 
6.1 The Consultant certifies that he acts in his own behalf only and is totally
independent, and that he is registered as an accredited consultant.
 
7. ARBITRATION
 
7.1 In case of litigation concerning any element of this contract, Swiss law
prevails and the legal jurisdiction is Lausanne, Switzerland.
 
Lausanne, September 30th, 2009
 
The Consultant
 
The Company
     
/s/  Michael Gruering
 
/s/  Yves Ducommun
Michael Gruering
 
Yves Ducommun

 